DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 05, 2022.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claims 4 and 5, line 10, “the communication unit” should read, “the communication circuit”,
Claim 15, line 18, “communication unit” should read “communication circuit”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first device” in claim 1
“a second device” in claim 1 
“a generation unit” in claim 1
“a communication circuit” and “a communication unit” in claims 1, 4, 5, and 15
“a first detection circuit” in claims 1-3, 6, and 15
“a second detection circuit” in claims 1-3, 10, and 15
“a control circuit” in claims 1-5, 8, 9, 11, 12, and 15
“a measurement unit” in claims 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of this office action, “a first device” will be interpreted as an ultrasound probe, a ultrasonic diagnostic device including an ultrasound probe, or an equivalent thereof (see claims 2 and 3 and pg. 27 of the specification), “a second device” will be interpreted as a image server or an equivalent thereof (see claims 2 and 3 and pg. 27 of the specification), “a generation unit” will be interpreted as a display processing function (which is a processor according to pg. 15 of the specification) that generates an ultrasonic diagnostic image or an equivalent thereof  (see pg. 17 of the specification), “a communication circuit” and “a communication unit” are interpreted as the same and is discussed on pg. 3 of the specification but there is no hardware associated with the circuit and no algorithm is discloses for carrying out the claimed function, “a first detection circuit” is discussed on pg. 16 of the specification as being a communication status detection function for monitoring a communication status between the ultrasonic probe and the ultrasonic image server but there is no hardware associated with the circuit, “a second detection unit” is discussed on pg. 16 of the specification as being a diagnostic status detection function that detects diagnostic status from the specifications (the center frequency, the frequency band, and the like) of the ultrasonic probe 3, the frame rate in the ultrasonic transmission/reception, the number of beams per frame, the imaging mode currently set in the ultrasonic image server 2, the imaging conditions, and the type of the application however no hardware is associated with the circuit, “a control circuit” is discussed on pg. of the specification as detecting a change in diagnostic status and a change in communication status and determined whether to change the output, however no hardware is associated with the circuit, and “a measurement unit” will be interpreted as a Bluetooth terminal, RSSI receiver, AoA method, magnetic generator, acceleration sensor, optical camera, GPS, and the like (see the end of pg. 33 and pg. 34 of the specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim language invokes 112(f) interpretation of the claims as seen in the above interpretation section. The language in the specification disclose the communication circuit/communication unit, first detection circuit, second detection circuit, and control circuit and their functions as stated above but no hardware is disclosed for the claimed function. Therefore the claims are seen as lacking written description.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “communication circuit/communication unit”, “first detection circuit”, “second detection circuit”, and “control circuit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The language in the specification disclose the communication circuit/communication unit, first detection circuit, second detection circuit, and control circuit and their functions as stated above but no hardware is disclosed for the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the communication" in lines 14.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a communication is received. 
Claim 1 recites the limitation "the communication unit" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a communication unit. For the purpose of this office action it will be interpreted that the communication unit is the same as the communication circuit.
Claims 4 and 5 recite the limitation “acquires a maximum data rate in the communication” which is considered indefinite. It is unclear to the examiner what communication the maximum data rate is in relation to. 
Claim 6 recites the limitation “the first detection circuit detects the diagnostic status” which is considered indefinite. It is unclear to the examiner whether the first detection circuit is not detecting the diagnostic status or if this is a typographical error because nowhere in the specification does it recite that the first detection circuit detects the diagnostic status.
Claim 10 recites the limitation “the second detection circuit detects the communication status” which is considered indefinite. It is unclear to the examiner whether the second detection circuit is not detecting the communication status or if this is a typographical error because nowhere in the specification does it recite that the second detection circuit detects the communication status.

Claim 9 recites the limitation “the control circuit determines that a communication speed for transferring the second signal from the first device to the second device is not able to be secured, the control circuit performs at least one of output of a warning…” which is considered indefinite. It is not clear to the examiner whether this is even a required function because a communication speed has not been identified. Additionally, claim 9 recites a method step and apparatus in the same claim and a single claim cannot recite both an apparatus and the method steps of using the apparatus in the same claim. 
Claim 12 recites the limitation “wherein when the position of the ultrasonic probe is a position where imaging of the subject is not possible, the control circuit performs at least one of output of a warning, stop of imaging by the first device, and stop of energy transmission from the first device to the subject” which is considered indefinite. the limitation is considered a method step and a single claim cannot recite both an apparatus and the method steps of using the apparatus in the same claim. 
Claim 15 recites the limitation "the first device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a first device.
Claim 15 recites the limitation “a communication circuit that acquires a first signal…acquires a second signal from the first signal, establishes communication with the first device that output the first signal or the second signal” which is considered indefinite. It is unclear to the examiner whether the first signal and second signal acquired by the communication circuit are the same first and second signal from the first device. For the purpose of examination the signals will be interpreted as the same signal. 
Claim 15 recites the limitation "the communication" in lines 11.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a communication is received. 
Claim 15 recites the limitation "the communication unit" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a communication unit. For the purpose of this office action it will be interpreted that the communication unit is the same as the communication circuit.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sato (US 20110077522).
Regarding claim 1, Sato teaches a medical image diagnostic system (Abstract and apparatus 10 in fig. 1-2) comprising: 
a first device (ultrasonic probe 11 in fig. 1) that acquires a first signal to be used for diagnosing a subject ([0026] discloses the probe 11 receives echoes from the transmitted ultrasonic beams transmitted to an object), acquires a second signal from the first signal ([0026], “ultrasonic probe 11 generates first scan line data based on the received echo”), and outputs the first signal or the second signal ([0026], “probe 11…wirelessly transmits the first scan line data to the processing device 12”); 
a second device (processing device 12 in fig. 2) including a generation unit that generates image data by using the first signal or the second signal ([0037]-[0038] discloses the processing device 12 receives the first scan line data, processes the data and generates an image using image generator 46); 
a communication circuit that establishes communication between the second device and at least the first device ([0033] and [0036] the wireless communication section 28 of probe 11 and the wireless communication section 41 of processing device 12 and [0053], “probe 11 and the processing device 12 are provided with a circuit for monitoring the communications status and outputting a signal corresponding to the communication status”), and transfers the first signal or the second signal that is output from the first device, to the second device ([0033], “the wireless communications section 28 transfers the serialized first scan line data to the processing device 12); 
at least one first detection circuit (the electronic circuitry of probe 11 and device 12) that detects a communication status related to the communication from the communication unit ([0053], “probe 11 and the processing device 12 are provided with a circuit for monitoring the communications status and outputting a signal corresponding to the communication status”); 
at least one second detection circuit (the electronic circuitry of probe 11 and device 12) that detects a diagnostic status related to the subject from the first device ([0052] discloses changing a width/size of the focal region of the ultrasonic beam 61 and in order for the device to know what to change the width to they must know what the current width/size is. Additionally, [0052] recites “generating the first scan line data in accordance with the width or size” meaning the width or size are known); and 
a control circuit (the electronic circuitry of probe 11 and device 12) that controls at least one of the output from the first device and a communication speed of the communication circuit on the basis of the diagnostic status and the communication status ([0052], “change the number of scan lines for generating the first scan line data in accordance with the width or the size of the ultrasonic beams 61 and an overlapping portion of the ultrasonic beams 61, a communication status between the ultrasonic probe 11 and the processing device 12, and a frame rate required for the observation” as set forth on pg. 16 of the present applications specification diagnostic status information include specification of the ultrasonic probe and imaging conditions such as frame rate, therefore the device of Sato controls the output based on diagnostic status information).
Regarding claim 15, Sato teaches a medical image diagnostic device (Abstract and apparatus 10 in fig. 1-2) comprising: 
a communication circuit (the electronic circuitry of ultrasonic probe 11 in fig. 1) that acquires a first signal to be used for diagnosing a subject ([0026] discloses the probe 11 receives echoes from the transmitted ultrasonic beams transmitted to an object), acquires a second signal from the first signal ([0026], “ultrasonic probe 11 generates first scan line data based on the received echo”), established communication with the first device that outputs the first signal or the second signal ([0033] and [0036] the wireless communication section 28 of probe 11 and the wireless communication section 41 of processing device 12 and [0053], “probe 11 and the processing device 12 are provided with a circuit for monitoring the communications status and outputting a signal corresponding to the communication status”), and transfers the first signal or the second signal that is output from the first device, to the second device ([0026], “probe 11…wirelessly transmits the first scan line data to the processing device 12”);
a generation circuit that generates image data by using the first signal or the second signal ([0037]-[0038] discloses the processing device 12 receives the first scan line data, processes the data and generates an image using image generator 46);
at least one first detection circuit (the electronic circuitry of probe 11 and device 12) that detects a communication status related to the communication from the communication unit ([0053], “probe 11 and the processing device 12 are provided with a circuit for monitoring the communications status and outputting a signal corresponding to the communication status”); 
at least one second detection circuit (the electronic circuitry of probe 11 and device 12) that detects a diagnostic status related to the subject from the first device ([0052] discloses changing a width/size of the focal region of the ultrasonic beam 61 and in order for the device to know what to change the width to they must know what the current width/size is. Additionally, [0052] recites “generating the first scan line data in accordance with the width or size” meaning the width or size are known); and 
a control circuit (the electronic circuitry of probe 11 and device 12) that controls at least one of the output from the first device and a communication speed of the communication unit on the basis of the diagnostic status and the communication status ([0052], “change the number of scan lines for generating the first scan line data in accordance with the width or the size of the ultrasonic beams 61 and an overlapping portion of the ultrasonic beams 61, a communication status between the ultrasonic probe 11 and the processing device 12, and a frame rate required for the observation” as set forth on pg. 16 of the present applications specification diagnostic status information include specification of the ultrasonic probe and imaging conditions such as frame rate, therefore the device of Sato controls the output based on diagnostic status information).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee (US 20160192898).
Regarding claim 2, Sato teaches the system of claim 1, as set forth above. Sato further teaches the first device is an ultrasonic probe (ultrasonic probe 11 in fig. 1), and the second device is an ultrasonic image server (processing device 12 in fig. 2 and [0035]-[0039] because the device 12 receives and processes the ultrasonic data it is considered an ultrasonic image server) including the first detection circuit (the electronic circuitry of device 12 and [0053], “probe 11 and the processing device 12 are provided with a circuit for monitoring the communications status and outputting a signal corresponding to the communication status”), and the control circuit (the electronic circuitry of device 12 and [0039], “the control signal is transmitted from the processing device 12 to the ultrasonic probe 11 via the wireless communications section 41 to allow the controller 29 of the ultrasonic probe 11 to control each section the ultrasonic probe 11”).
Sato does not specifically teach the second device includes the second detection circuit.
However,
Lee in a similar field of endeavor teaches a second device includes a second detection circuit (fig. 2 shows the controller 260 is located outside of the ultrasound probe 100 and [0153] discloses “the controller 260 may determine a width of transmit beam for each scan line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato to have the second device include the second detection circuit. The motivation to apply the known technique of having the a second device include a second detection circuit of Lee to the system of Sato would be to allow for the predictable results of reducing the size of the ultrasound probe, thereby making it easier for the operator to use. 
Regarding claim 6, Sato in view of Lee teaches the system of claim 2, as set forth above. Sato further teaches the first detection circuit detects the diagnostic status on the basis of at least one of a current imaging mode in the first device, a type of the ultrasonic probe, and an imaging condition ([0052] discloses changing a width/size of the focal region of the ultrasonic beam 61 and in order for the device to know what to change the width to they must know what the current width/size is. Additionally, [0052] recites “generating the first scan line data in accordance with the width or size” meaning the width or size of the focal region are known. The width or size of the focal region is considered an imaging condition).
Regarding claim 7, Sato in view of Lee teaches the system of claim 2, as set forth above. Sato further teaches the first signal is a signal before beamforming, and the second signal is a signal after beamforming ([0031], “the first beamformer 33 reads all echo signals obtained” and “the first beamformer 33 generates the first scan line data” meaning the first scan line data is a signal after beamforming the echo signal data is a signal before beamforming).
Regarding claim 8, Sato in view of Lee teaches the system of claim 2, as set forth above. Sato further teaches the control circuit determines a priority related to communication between the first device and the second device on the basis of the diagnostic status ([0051] discloses a required frame rate is used based on the properties and depth of the object of interest. The properties and depth of the object of interest are considered the diagnostic status and the required frame rate is considered the priority), and exclusively establishes the communication between the first device and the second device according to the priority ([0052] discloses the number of scan lines generated is based on the required frame rate for the observation).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee (US 20160192898) and Cho et al. (US 20150065882, hereinafter Cho).
Regarding claim 3, Sato teaches the system of claim 1, as set forth above. Sato further teaches the first device is an ultrasonic diagnostic device including an ultrasonic probe (ultrasonic probe 11 in fig. 1), the first detection circuit (the electronic circuitry of device 12 and [0053], “probe 11 and the processing device 12 are provided with a circuit for monitoring the communications status and outputting a signal corresponding to the communication status”), and the control circuit (the electronic circuitry of probe 11 and [0034], “the controller 29 inputs a control signal to the first scan line data generator 26 to change the number (M) of the first scan line data generated per transmission of the ultrasonic beams”), and the second device is an ultrasonic image server (processing device 12 in fig. 2 and [0035]-[0039] because the device 12 receives and processes the ultrasonic data it is considered an ultrasonic image server) including the first detection circuit (the electronic circuitry of device 12 and [0053], “probe 11 and the processing device 12 are provided with a circuit for monitoring the communications status and outputting a signal corresponding to the communication status”), and the control circuit (the electronic circuitry of device 12 and [0039], “the control signal is transmitted from the processing device 12 to the ultrasonic probe 11 via the wireless communications section 41 to allow the controller 29 of the ultrasonic probe 11 to control each section the ultrasonic probe 11”).
Sato does not specifically teach that both the first device includes the second detection circuit and second device includes the second detection circuit.
However,
Lee in a similar field of endeavor teaches a second device includes a second detection circuit (fig. 2 shows the controller 260 is located outside of the ultrasound probe 100 and [0153] discloses “the controller 260 may determine a width of transmit beam for each scan line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato to have the second device include the second detection circuit. The motivation to apply the known technique of having the a second device include a second detection circuit of Lee to the system of Sato would be to allow for the predictable results of allowing the second device to be used with any probe. 
Sato in view of Lee does not specifically teach the first device includes the second detection circuit. 
However,
Cho in a similar field of endeavor teaches the first device (probe 200 in fig. 2) includes the second detection circuit (the electronic circuitry of probe 200 in fig. 2 and 4. [0073] discloses that in step S320 the probe 200 acquires information regarding the diagnostic apparatus, [0075] discloses the information includes the type of data that may be processed which coincides with the description for diagnostic data on pg. 16 of the present application as including “an imaging mode currently set in the ultrasonic image serve” the type of data that can be process corresponds to the imaging mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato in view of Lee to have the first device include the second detection circuit. The motivation to apply the known technique of having the a second device include a second detection circuit of Cho to the system of Sato in view of Lee would be to allow for the predictable results of allowing the first device to be used with any image server.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee as applied to claim 2 above, and further in view of Ohguri (US 20160174927).
Regarding claim 4, Sato in view of Lee teaches the system of claim 2, as set forth above. Sato in view of Lee does not specifically teach the control circuit acquires a first data rate required for transferring the first signal from the first device to the second device and a second data rate required for transferring the second signal from the first device to the second device, on the basis of the diagnostic status, acquires a maximum data rate in the communication on the basis of the communication status, and controls at least one of the output from the first device and the communication speed of the communication unit on the basis of the first data rate, the second data rate, and the maximum data rate.
However,
Ohguri in a similar field of endeavor teaches the control circuit (the electronic circuitry of the system in fig. 1, specifically apparatus’s 101 and 104) acquires a first data rate required for transferring the first signal from the first device to the second device ([0039] discloses the setting unit 1404 sets “different thresholds for the respective imaging operations”, the threshold is considered the communication rate required to transmit the data acquired for the specific imaging operation. 302 in fig. 10 is considered the first threshold and corresponds to the first data rate required to transfer the first signals) and a second data rate required for transferring the second signal from the first device to the second device (1002 in fig. 10 is considered the second threshold and corresponds to the second data rate required to transfer the second signals), on the basis of the diagnostic status ([0051], “the necessary wireless communication rate is determined mainly by the image size (number of pixels) and frame rate setting”), 
acquires a maximum data rate in the communication on the basis of the communication status ([0084] and step S11003 in fig. 11 discloses obtaining the current communication state and [0060] discloses the communication state corresponds to the connection wireless intensity or current communication rate of the system), and 
controls at least one of the output from the first device and the communication speed of the communication unit on the basis of the first data rate, the second data rate, and the maximum data rate ([0084] and S1104, S1106, and S1108 in fig. 11 discloses comparing the communication state to the determined thresholds to determine which data is to transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato in view of Lee to have the control circuit acquire a first data rate required for transferring the first signal from the first device to the second device and a second data rate required for transferring the second signal from the first device to the second device, on the basis of the diagnostic status, acquires a maximum data rate in the communication on the basis of the communication status, and controls at least one of the output from the first device and the communication speed of the communication unit on the basis of the first data rate, the second data rate, and the maximum data rate. The motivation to make this modification is in order to determine which data is capable of being outputted by the system, as recognized by Ohguri ([0084]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee and Cho as applied to claim 3 above, and further in view of Ohguri (US 20160174927).
Regarding claim 5, Sato in view of Lee and Cho teaches the system of claim 2, as set forth above. Sato in view of Lee and Cho does not specifically teach the control circuit acquires a first data rate required for transferring the first signal from the first device to the second device and a second data rate required for transferring the second signal from the first device to the second device, on the basis of the diagnostic status, acquires a maximum data rate in the communication on the basis of the communication status, and controls at least one of the output from the first device and the communication speed of the communication unit on the basis of the first data rate, the second data rate, and the maximum data rate.
However,
Ohguri in a similar field of endeavor teaches the control circuit (the electronic circuitry of the system in fig. 1, specifically apparatus’s 101 and 104) acquires a first data rate required for transferring the first signal from the first device to the second device ([0039] discloses the setting unit 1404 sets “different thresholds for the respective imaging operations”, the threshold is considered the communication rate required to transmit the data acquired for the specific imaging operation. 302 in fig. 10 is considered the first threshold and corresponds to the first data rate required to transfer the first signals) and a second data rate required for transferring the second signal from the first device to the second device (1002 in fig. 10 is considered the second threshold and corresponds to the second data rate required to transfer the second signals), on the basis of the diagnostic status ([0051], “the necessary wireless communication rate is determined mainly by the image size (number of pixels) and frame rate setting”), 
acquires a maximum data rate in the communication on the basis of the communication status ([0084] and step S11003 in fig. 11 discloses obtaining the current communication state and [0060] discloses the communication state corresponds to the connection wireless intensity or current communication rate of the system), and 
controls at least one of the output from the first device and the communication speed of the communication unit on the basis of the first data rate, the second data rate, and the maximum data rate ([0084] and S1104, S1106, and S1108 in fig. 11 discloses comparing the communication state to the determined thresholds to determine which data is to transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato in view of Lee and Cho to have the control circuit acquire a first data rate required for transferring the first signal from the first device to the second device and a second data rate required for transferring the second signal from the first device to the second device, on the basis of the diagnostic status, acquires a maximum data rate in the communication on the basis of the communication status, and controls at least one of the output from the first device and the communication speed of the communication unit on the basis of the first data rate, the second data rate, and the maximum data rate. The motivation to make this modification is in order to determine which data is capable of being outputted by the system, as recognized by Ohguri ([0084]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee as applied to claim 2 above, and further in view of Tomohiro (US 20110061466).
Regarding claim 9, Sato in view of Lee teaches the system of claim 2, as set forth above. Sato in view of Lee does not specifically teach when the control circuit determines that a communication speed for transferring the second signal from the first device to the second device is not able to be secured, the control circuit performs at least one of output of a warning, stop of imaging by the first device, and stop of energy transmission from the first device to the subject, on the basis of the diagnostic status and the communication status.
However,
Tomohiro in a similar field of endeavor teaches when the control circuit determines that a communication speed for transferring the second signal from the first device to the second device is not able to be secured, the control circuit performs at least one of output of a warning, stop of imaging by the first device, and stop of energy transmission from the first device to the subject, on the basis of the diagnostic status and the communication status (fig. 13 and [0129]-[0131] discloses when the determined communication power is less than a predetermined threshold an or warning is displayed on monitor 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato in view of Lee to have when the control circuit determines that a communication speed for transferring the second signal from the first device to the second device is not able to be secured, the control circuit performs at least one of output of a warning, stop of imaging by the first device, and stop of energy transmission from the first device to the subject, on the basis of the diagnostic status and the communication status. The motivation to apply the known technique of outputting an alarm when the communication speed cannot be secured of Tomohiro to the system of Sato in view of Lee would be to notify the operator that appropriate communication cannot be established and the procedure cannot be complete. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee as applied to claim 2 above, and further in view of Bell et al. (US 20180263600, hereinafter Poland).
Regarding claim 10, Sato in view of Lee teaches the system of claim 2, as set forth above. Sato in view of Lee does not specifically teach a measurement unit that measures a position of the ultrasonic probe, wherein the second detection circuit detects the communication status on the basis of the position of the ultrasonic probe.
However,
Bell in a similar field of endeavor teaches a measurement unit that measures a position of the ultrasonic probe ([0023], once the probe 10a is within this distance from the antenna” meaning the antenna 54 is determining how far the probe 10a is from the antenna, thereby determining its position), wherein 
the second detection circuit detects the communication status on the basis of the position of the ultrasonic probe ([0023] discloses “once the probe 10a is within this distance from the antenna, pairing can proceed…automatically…the probe 10 remains paired with the ultrasound system 50 until…the probe goes out of range” meaning the laptop system 50 knows whether the probe is paired or not based on the distance the probe is from the antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato in view of Lee to have a measurement unit that measures a position of the ultrasonic probe, wherein the second detection circuit detects the communication status on the basis of the position of the ultrasonic probe. the motivation to apply the known technique of having a measurement unit that measures a position of the ultrasonic probe, wherein the second detection circuit detects the communication status on the basis of the position of the ultrasonic probe of Bell to the system of Sato in view of Lee would be to allow for the predictable results of only ensuring the closest probe is connected to the system.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee and Tomohiro as applied to claim 9 above, and further in view of Satoh et al. (US 20100191121, hereinafter Satoh).
Regarding claim 11, Sato in view of Lee and Tomohiro teaches the system of claim 9, as set forth above. Sato in view of Lee and Tomohiro does not specifically teach the control circuit determines whether at least one of a current imaging mode and an application is available on the basis of the diagnostic status and the communication status, and outputs a result of the determination.
However,
Satoh in a similar field of endeavor teaches the control circuit determines whether at least one of a current imaging mode and an application is available on the basis of the diagnostic status and the communication status ([0060] discloses determining whether the probe ID acquired by the probe ID acquiring unit is correct or not (meaning it is available) based on the type of probe provided and the signal received by the communication unit 31), and outputs a result of the determination ([0060], “generating an authentication signal” and “the display unit 36 has a function of a probe information display unit for displaying probe individual information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato in view of Lee and Tomohiro to have the control circuit determine whether at least one of a current imaging mode and an application is available on the basis of the diagnostic status and the communication status, and outputs a result of the determination. The motivation to apply the known technique of determining whether at least one of a current imaging mode and an application is available on the basis of the diagnostic status and the communication status, and outputs a result of the determination of Satoh to the system of Sato in view of Lee and Tomohiro and would be to allow for the predictable results of informing an operator a mode or application they are wishing to use is available. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee as applied to claim 2 above, and further in view of Caluser et al. (US 20220047244, hereinafter Caluser).
Regarding claim 12, Sato in view of Lee teaches the system of claim 2, as set forth above. Sato in view of Lee does not specifically teach a measurement unit that measures a position of the ultrasonic probe, wherein when the position of the ultrasonic probe is a position where imaging of the subject is not possible, the control circuit performs at least one of output of a warning, stop of imaging by the first device, and stop of energy transmission from the first device to the subject.
However,
Caluser in a similar field of endeavor teaches a measurement unit (transducer tracking module 52 in fig. 3) that measures a position of the ultrasonic probe ([0097], “a second magnetic sensor 52 is used to track the ultrasound probe), wherein 
when the position of the ultrasonic probe is a position where imaging of the subject is not possible, the control circuit performs at least one of output of a warning, stop of imaging by the first device, and stop of energy transmission from the first device to the subject ([0116] discloses the probe position can be tracked and when it is determined the probe is outside of the scanning area or volume issuing an “out of range warning”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sato in view of Lee to have a measurement unit that measures a position of the ultrasonic probe, wherein when the position of the ultrasonic probe is a position where imaging of the subject is not possible, the control circuit performs at least one of output of a warning, stop of imaging by the first device, and stop of energy transmission from the first device to the subject. The motivation to apply the known technique of tracking the probe and outputting a warning when the probe is in a position where imaging of the subject is not possible of Caluser to the system of Sato in view of Lee would be to allow for the predictable results of notifying the user can no longer image the subject, and will not waste time trying to continue imaging at the current location.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793